Electronically Filed
                                                      Supreme Court
                                                      SCPW-XX-XXXXXXX
                                                      05-FEB-2021
                                                      08:07 AM
                                                      Dkt. 12 ODDP
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   DONALD B. MARKS, Petitioner,

                                vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPN-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Donald B. Marks’s

petition for writ of mandamus, filed on January 25, 2021, the

documents attached thereto and submitted in support thereof, and

the record, it appears that petitioner’s “Petition to Vacate, Set

Aside, or Correct Judgment or to Release Petitioner from Custody”

was filed in the first circuit court on January 11, 2021, in Case

No. 1CPN-XX-XXXXXXX, and assigned to a circuit court judge.

Inasmuch as the relief requested in the petition for writ of

mandamus has been resolved, the requested extraordinary writ is

not warranted.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d

334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means
to redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           DATED:   Honolulu, Hawai#i, February 5, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2